DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ALEX KUSHCH,
                                Appellant,

                                    v.

          TOWER HILL SIGNATURE INSURANCE COMPANY,
                          Appellee.

                              No. 4D19-3649

                          [February 16, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE18-
016752 (13).

  Sonya P. Randolph and Jose P. Font of Font & Nelson, PLLC, Fort
Lauderdale, for appellant.

   Kara Rockenbach Link and Daniel M. Schwarz of Link & Rockenbach,
P.A., West Palm Beach, and Michael D. Ruel and Nicole M. Fluet of
Galloway, Johnson, Tompkins, Burr & Smith, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.